Smith, C. J.,
(dissenting),
The judgment of the court below should be affirmed,, for the reason that an attorney at law who has been disbarred by a court of this state can be again permitted to practice law in this state only by disregarding section 223, Code of 1906 (1 Hemingway’s Code, section 200), which provides that an attorney or counselor at law who has been disbarred “shall never afterward be permitted to act as an attorney or counsel- or in any court in this state.”
*550The cases relied on to support the power of the courts to reinstate any attorney at law who has been disbarred are not here in point, for none of them deal with a statute like the one here in question.